 GREGG MOORE CO., INC.GreggMoore Co., Inc.andBindery&SpecialtyWorkersUnion,Local182,InternationalBrotherhoodofBookbinders,AFL-CIO,Petitioner.Case 13-RC-1 1794September 17, 1969DECISION AND DIRECTIONBY CHAIRMAN,MCCULLOCHAND MEMBERSFANNING ANDJENKINSPursuant to a Stipulation for Certification uponConsent Election approvedMarch 14, 1969, anelectionby secret ballot was conducted by theRegional Director for Region 13 on April 1, 1969,among employees in the stipulated unit. After theelection, the parties were furnished a tally of ballots,of which 6 were for the Petitioner. 35 were for theIntervenor,' 24 were against the participating labororganizations,and5werechallenged.Thechallengedballotswere sufficient in number toaffect the results of the electionNo objections totheconduct of the election or to the conductaffecting the results of the election were filed by theparties.In accordance with the National Labor RelationsBoard Rules and Regulations, the Regional Directorconducted an investigation and, on May 1. 1969,issued and duly served upon the parties his ReportonChallengedBallots.InhisReportherecommended that the challenge to a ballot, inwhich "NO" had been marked in the "NEITHER"box,be sustained because, in his opinion, theintentionof the voter is not clear. He furtherrecommended that the challenges to the ballots ofGenevaPendleton,BerthaHenderson,GloriaSummerall, and Eloise Colbert be overruled, butthat their ballots be opened and counted only in theeventthattheBoarddoesnotaccepthisrecommendation that the challenge to the markedballotbe sustained, in which event their ballotswould be determinative of the election, and that anappropriate certification issue. Thereafter, onMay15,1969. the Regional Director issued and dulyserved upon the parties his Amendment to ReportonChallenged Ballots, in which he amended thereportbyattaching theretoand incorporatingthereinaphotocopyof themarkedballot.Intervenor filed timely exceptions to the RegionalDirector'sReport and a supporting brief, andEmployer filed timely exceptions to the RegionalDirector'sReport and a supporting brief, togetherwith an answering brief to Intervenor's exceptionsand brief.Pursuant to the provisions of Section 3(h) of theNationalLabor Relations Act. as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoa'Chicago Mailers' Union No 2483three-member panel.Upon the entire record in this case, the Boardfinds.1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner and Intervenor are labororganizationsclaimingtorepresentcertainemployees of the Employer.3.A question affecting commerce existsconcerning the representation of the employees ofthe Employer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees of the Employer constitute aunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:Allemployees in the shipping and mailingdepartments employed at the Employer's Chicago,Illinois,plant. excluding maintenance employees,special services employees, fulfillment employees,lithographic production employees, office clericalemployees, plant clerical employees, professionalemployees, guards and supervisors as defined intheActandallotheremployees currentlyrepresented by labor organizations.5.TheBoard has considered the RegionalDirector'sReport and the Amendment thereto, theexceptions and briefs of the parties, and the entirerecord in the case, and hereby adopts the RegionalDirector'sfindingsandrecommendationsasmodified herein.While we agree with the Regional Director thatthe challenges to the ballots of Geneva Pendleton,BerthaHenderson, Gloria Summerall, and EloiseColbert should be overruled, we do not agree withhisrecommendation that the challenge to themarked ballot should be sustained.The ballot used in the election was the customaryone used in elections where two unions appear onthe ballot. The 'voters were informed that "Thisballotistodetermine the collective-bargainingrepresentative, if any, for the unit in which you areemployed."Beneath thiswere instructions to"MARK AN 'X' IN THE SQUARE OF YOURCHOICE."BeneaththiswerethreeboxesPetitioner's name appeared at the top of the lefthand box, Intervenor's name appeared at the top ofthecenterbox,and the word "NEITHER"appeared at the top of the right hand box. Near thebottom of each box was a square. At the bottom ofthe ballot, the voters were instructed to "Fold anddrop in the ballot box. If you spoil this ballot returnit to the Board Agent for a new one."On the disputed ballot, the word "no" is writtenintheNEITHER box just below the word"NEITHER." Intervenor challengedthisballot. TheRegionalDirectorrecommended sustaining thechallenge because, in his opinion, the voter's intentisnot clear.178 NLRB No 78 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe disagree. By appearing at the polls. and bycasting a marked ballot, it appears that the voterdid wish to register his preference. There are nomarkings in either of the boxes designatingrespectivelyPetitioner and Intervenor. By writing"no" in the "NEITHER" box, we believe that thevoter indicated a desire to vote against any unionrepresentation.:Accordingly, we shall overrule theRegional Director and direct that the marked ballotbe counted as a "NEITHER" vote.'Marshall,Meadows&Stewart,Inc.59NLRB 1286,Fraser andJohnston ManufacturingCompany.105 NLRB 308DIRECTIONIt is hereby directed that the Regional DirectorforRegion 13, within 10 days from the date of thisDecision and Direction, count the marked ballot asa "NEITHER" vote, open and count the ballots ofGenevaPendleton,BerthaHenderson,GloriaSummerall, and Eloise Colbert, prepare and causetobe served upon the parties a revised tally ofballots,and take such further action as may beappropriate under the circumstances.